DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
10 recites the limitation "the face" in lines 7 and 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said occurrence" in line 6.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7, 11, 13-15 and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qaddoura et al (US 10088983).
	Regarding claim 1, Qaddoura discloses a method for customizing a video content item according to personal preferences of at least first and second users, while keeping a common storyline for all customizations of the video content item (Col 2 lines 16-67), wherein the first user is associated with a first terminal and the second user is associated with a second terminal (Figure 4), the method comprising:
a.    obtaining first one or more multi-purpose personal preferences of the first user (step 804 in Figure 8; Col 13 lines 49-52, Col 18 lines 20-34 and Col 19 lines 29-34);
b.    subsequent to said obtaining of said first one or more multi-purpose personal preferences, automatically selecting a first version of the video content item 
c.    subsequent to said automatically selecting of said first version of the video content item, causing a first playing of said first version of the video content item on a display device associated with the first terminal (Figure 5, step 812 in Figure 8; Col 3 lines 61-67, Col 14 lines 3-7 and Col 20 lines 10-19);
d.    obtaining second one or more multi-purpose personal preferences of the second user, said second one or more multi-purpose personal preferences being different from said first one or more multi-purpose personal preferences (step 808 in Figure 8; Col 13 lines 49-52 and Col 19 lines 51-56);
e.    subsequent to said obtaining of said second one or more multi-purpose personal preferences, automatically selecting a second version of the video content item from said multiple versions of the video content item (step 810 in Figure 8), wherein (i) said second version of the video content item is different from said first version of the video content item, (ii) said second version of the video content item is compatible with said first version of the video content item, and (iii) said automatically selecting of said second version of the video content item is based on said second one or more multipurpose personal preferences (Col 2 lines 59-67, Col 3 lines 50-67, Col 13 lines 17-21 and Col 14 lines 53-62); and
f.    subsequent to said automatically selecting of said second version of the video content item, causing a second playing of said second version of the video 

Regarding claim 2, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein said second version of the video content item is strictly compatible with said first version of the video content item (Figures 5-6; Col 2 lines 59-67, Col 3 lines 50-67, Col 13 lines 17-21 and Col 14 lines 53-62).

Regarding claim 3, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein the second user is different from the first user (Figures 2 and 4).

Regarding claim 4, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein the second user and the first user are the same user (Col 2 lines 16-31, Col 4 lines 1-4 and Col 7 lines 39-51).

Regarding claim 5, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein the second terminal is different from the first terminal (Figures 2 and 4).

Regarding claim 6, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein the second terminal and the first terminal are the same terminal (Col 2 lines 16-31 and Col 4 lines 1-4).

Regarding claim 7, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein said causing said first playing and said causing said second playing comprise causing at least a portion of said first playing and at least a portion of said second playing to occur simultaneously (Figures 5-6; Col 2 lines 59-67, Col 3 lines 50-67, Col 13 lines 17-21 and Col 14 lines 53-62).

	Regarding claim 11, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein: (i) said first version of the video content item includes a first version of a video scene; (ii) said second version of the video content item includes a second version of said video scene, such that said first version of said video scene and said second version of said video scene are compatible with each other (Col 3 line 50 through Col 4 line 10, Col 13 lines 1-28 and Col 14 lines 52-62);  (iii) during a first portion of said first version of said video scene, which first portion includes an occurrence of an event, said first version of said video scene provides a view of an entirety of said event using a first field of view; and (iv) during a second portion of said second version of said video scene, which second portion includes said occurrence of said event, said second version of said video scene provides a view of said entirety of said event using a second field of view, different from said first field of view (Col 9 lines 27-47, Col 15 lines 1-31 and Col 17 lines 1-24).

Regarding claim 13, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein said multiple versions of the 
prior to said causing said first playing, retrieving said first version of said video content item from said non-volatile storage device; and prior to said causing said second playing, retrieving said second version of said video content item from said non-volatile storage device (Col 13 lines 13-28 and Col 19 line 39 through Col 20 line 19).

Regarding claim 14, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein, for at least one specific video scene of the video content item, multiple versions of said specific video scene are stored in a non-volatile storage device (Col 8 lines 20-28 and Col 10 lines 20-22), and wherein the method further comprises:
prior to said causing said first playing, retrieving from said non-volatile storage device a first version of said specific video scene, said retrieved first version of said specific video scene being included in said first playing of the video content item; and prior to said causing said second playing, retrieving from said non-volatile storage device a second version of said specific video scene, different from said retrieved first version of said specific video scene, said retrieved second version of said specific video scene being included in said second playing of the video content item (Col 10 lines 16-22, Col 15 line 1 through Col 16 lines 13 and Col 17 lines 1-24).


	retrieving from said non-volatile storage device, subsequent to starting said first playing of the video content item by the first terminal, a first version of said specific video scene, said retrieved first version of said specific video scene being included in said first playing of the video content item; and retrieving from said non-volatile storage device, subsequent to starting said second playing of the video content item by the second terminal, a second version of said specific video scene, different from said retrieved first version of said specific video scene, said retrieved second version of said specific video scene being included in said second playing of the video content item (Figures 5-6; Col 10 lines 16-22, Col 15 line 1 through Col 16 lines 13 and Col 17 lines 1-24).

Regarding claim 17, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein said obtaining of said first one or more multi-purpose personal preferences of the first user comprises automatically deriving at least some of said one or more multi-purpose personal preferences of the first user from actions of the first user during one or more previous sessions of playing video content items (Col 9 lines 11-20).



Regarding claim 19, all limitations of claim 19 are analyzed and rejected corresponding to claim 2. 

Regarding claim 20, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein
I.    said at least one processor comprises a central server processor, a first processor associated with the first terminal, and a second processor associated with the second terminal (processors 228 in Figure 2);
II.    said at least one non-transitory computer readable storage medium (memory 226 in Figure 2) comprises:
A)    a central server non-transitory computer readable storage medium for instructions execution by said central server processor, said central server non-transitory computer readable storage medium having stored said instructions to automatically select said first version of said video content item and said instructions to automatically select said second version of said video content item, and further has stored:
1)    instructions to receive from said first processor associated with said first terminal said first one or more multi-purpose personal preferences of the first user;

3)    instructions to receive from said second processor associated with said second terminal said second one or more multi-purpose personal preferences of the second user; and
4)    instructions to transmit to said second processor associated with said second terminal said second version of said video content item (Figure 8; Col 6 line 32 through Col 7 line 38 and Col 19 line 29 through Col 20 line 36);
B)    a first non-transitory computer readable storage medium for instruction execution by said first processor associated with said first terminal, said first non-transitory computer readable storage medium having stored said instructions to obtain said first one or more multi-purpose personal preferences of the first user and said instructions to cause a first playing of said first version of the video content item, and further has stored:
1) instructions to transmit said first one or more multi-purpose personal preferences of said first user to said central server processor; and
2) instructions to receive from said central server processor said first version of said video content item (Figures 2 and 8; Col 6 line 32 through Col 7 line 38 and Col 19 line 29 through Col 20 line 36); and
C) a second non-transitory computer readable storage medium for instruction execution by said second processor associated with said second terminal, said second non-transitory computer readable storage medium having stored said instructions to obtain said second one or more multi-purpose personal preferences of the second user and 
1)    instructions to transmit said second one or more multi-purpose personal preferences of said second user to said central server processor; and
2)    instructions to receive from said central server processor said second version of said video content item (Figures 2 and 8; Col 6 line 32 through Col 7 line 38 and Col 19 line 29 through Col 20 line 36).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Qaddoura et al (US 10088983) in view of Ivanov et al (US 2013/0031590).
	Regarding claim 8, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses wherein: (i) said first version of the video content item includes a first version of a video scene; (ii) said second version of the video content item includes a second version of said video scene, such that said first version of said video scene and said second version of said video scene are compatible with each other (Col 3 line 50 through Col 4 line 10, Col 13 lines 1-28 and Col 14 lines 52-
Qaddoura is silent about first version of a video scene provides a view of an entirety of an event as taken by a first camera and second version of the video scene provides a view of an entirety of the event as taken by a second camera, different from said first camera.
Ivanov discloses during a first portion of said first version of said video scene, which first portion includes an occurrence of an event, said first version of said video scene provides a view of an entirety of said event as taken by a first camera; and during a second portion of said second version of said video scene, which second portion includes said occurrence of said event, said second version of said video scene provides a view of said entirety of said event as taken by a second camera, different from said first camera (Figures 5-6 and 8; ¶ [0029]-[0030], ¶ [0062], ¶ [0068]-[0069] and ¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Qaddoura system with the teaching of Ivanov, so to enhance system with alternative scenes from different perspectives of event captured by plurality of cameras in the benefits of improving user viewing experience.

	Regarding claim 9, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses (i) said first version of the video content item includes a first version of a video scene; (ii) said second version of the video content item includes a second version of said video scene, such that said first version of said video scene and said second version of said video scene are compatible with each other (Col 3 line 50 through Col 4 line 10, Col 13 lines 1-28 and Col 14 lines 52-62).
Qaddoura is silent about during said first version of said video scene, a specific person is shown for a first accumulated amount of time; and during said second version of said video scene, said specific person is shown for a second accumulated amount of time, different from said first accumulated amount of time.
Ivanov discloses during said first version of said video scene, a specific person is shown for a first accumulated amount of time; and during said second version of said video scene, said specific person is shown for a second accumulated amount of time, different from said first accumulated amount of time (¶ [0033] and ¶ [0073]-[0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Qaddoura system with the teaching of Ivanov, so to enhance system with alternative scenes of targeted individuals based on user preferences in the benefits of improving user viewing experience.

	Regarding claim 10, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses (i) said first version of the video content item includes a first version of a video scene; (ii) said second version of the video 
Qaddoura is silent about during said first version of said video scene, the face of a specific person is shown for a first accumulated amount of time; and during said second version of said video scene, the face of said specific person is shown for a second accumulated amount of time, different from said first accumulated amount of time.
Ivanov discloses during said first version of said video scene, the face of a specific person is shown for a first accumulated amount of time; and during said second version of said video scene, the face of said specific person is shown for a second accumulated amount of time, different from said first accumulated amount of time (¶ [0033] and ¶ [0073]-[0076]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Qaddoura system with the teaching of Ivanov, so to enhance system with alternative scenes of targeted individuals based on user preferences in the benefits of improving user viewing experience.

Regarding claim 16, Qaddoura discloses the method as discussed in the rejection of claim 1. Qaddoura further discloses said first playing and said second playing of the video content item include a common event, (ii) during a first portion of said first version of the video content item, which first portion includes said 
Qaddoura is silent about video content item include real-time broadcasts of a common event, a first version of the video content item provides a view of an entirety of said common event as taken by a first camera and a second version of the video scene provides a view of an entirety of the common event as taken by a second camera, different from said first camera.
Ivanov discloses video content item include real-time broadcasts of a common event (¶ [0018]-[0020], ¶ [0060] and ¶ [0081]), during a first portion of said first version of said video scene, which first portion includes an occurrence of an event, said first version of said video scene provides a view of an entirety of said event as taken by a first camera; and during a second portion of said second version of said video scene, which second portion includes said occurrence of said event, said second version of said video scene provides a view of said entirety of said event as taken by a second camera, different from said first camera (Figures 5-6 and 8; ¶ [0029]-[0030], ¶ [0062], ¶ [0068]-[0069] and ¶ [0073]).
Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify Qaddoura system with the teaching of Ivanov, so to enhance system with alternative scenes from different .

Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI L DUBASKY whose telephone number is (571)270-5686.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/GIGI L DUBASKY/           Primary Examiner, Art Unit 2421